Exhibit 10.1

National Financial Partners Corp.

Common Stock, par value $0.10 per share

 

--------------------------------------------------------------------------------

Underwriting Agreement

September 6, 2006

UBS Securities LLC

299 Park Avenue

New York, NY 10171

Ladies and Gentlemen:

The stockholders of National Financial Partners Corp., a Delaware corporation
(the “Company”), named in Schedule I hereto (the “Selling Stockholders”),
propose, subject to the terms and conditions stated herein, to sell to UBS
Securities LLC (the “Underwriter”) an aggregate of 1,561,877 shares (the
“Shares”) of Common Stock, par value $0.10 per share, of the Company (the
“Stock”).

1. (a) The Company represents and warrants to, and agrees with, the Underwriter
that:

(i) An automatic shelf registration statement on Form S-3 (File No. 333-134915),
including the preliminary prospectus or prospectuses relating to the
registration of certain securities described therein, including the Shares (such
registration statement, including the amendments thereto that relate to the
Shares, the exhibits and any schedules thereto, if any, and the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act of 1933, as amended (the “Act”), at the time it became effective
and including the Rule 430B Information (as defined below) is herein called the
“Registration Statement”; no stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto has been issued
and no proceeding for that purpose has been initiated or threatened by the
Commission;

(ii) The Company will file with the Commission pursuant to Rule 430B (“Rule
430B”) and paragraph (b) of Rule 424 (“Rule 424(b)”) under the Act a supplement
or supplements to the form of prospectus included in the Registration Statement
relating to the Shares and the plan of distribution for the Shares (the
information included in such prospectus that was omitted from such registration
statement at the time it became effective but that is deemed to be part of and
included in such Registration Statement pursuant to Rule 430B is referred to as
“Rule 430B Information”; the prospectus in the form in which it currently
appears in the Registration Statement is hereinafter called the “Base
Prospectus,” and such supplemented form of prospectus relating to the Shares, in
the form in which it shall first be filed with the Commission pursuant to Rule
424(b)



--------------------------------------------------------------------------------

(including the Base Prospectus as so supplemented), is hereinafter called the
“Prospectus”; “free writing prospectus” means a free writing prospectus, if any,
as defined under Rule 405 under the Act that constitutes an offer to sell or a
solicitation of an offer to buy the Shares; “Issuer Free Writing Prospectus”
means any issuer free writing prospectus, as defined in Rule 433 under the Act;
and “Time of Sale Prospectus” means the Base Prospectus, the Prospectus and the
Issuer Free Writing Prospectuses, if any, each identified in Schedule III(a)
hereto, taken together as of the Applicable Time of Sale (as defined below); and
any reference herein to the Registration Statement, the Base Prospectus, the
Time of Sale Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or otherwise deemed under the Act to be a part of or
included therein; and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Prospectus, the
Base Prospectus, the Time of Sale Prospectus or any Issuer Free Writing
Prospectus shall be deemed to refer to and include any document filed under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus, as the case may be, deemed to be incorporated
therein by reference or otherwise deemed under the Act to be a part of or
included therein);

(iii) No order preventing or suspending the use of the Time of Sale Prospectus,
the Prospectus or any Issuer Free Writing Prospectus has been issued and no
proceeding for that purpose has been initiated or threatened by the Commission;

(iv) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the applicable requirements of the Act and
the rules and regulations of the Commission thereunder and do not and will not,
as of the applicable effective date as to the Registration Statement and any
amendment thereto and as of the applicable filing date as to the Prospectus and
any amendment or supplement thereto, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by the Underwriter expressly for use therein or by a Selling Stockholder
expressly for use in the preparation or amendment of the registration statement
on Form S-3;

(v) The Time of Sale Prospectus will not, at 8:00 a.m. New York time on the next
business day following the date of this Agreement (the “Applicable Time of
Sale”), contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in



--------------------------------------------------------------------------------

conformity with information furnished in writing to the Company by the
Underwriter expressly for use therein or by a Selling Stockholder expressly for
use in the preparation or amendment of the registration statement on Form S-3;

(vi) Each Issuer Free Writing Prospectus listed on Schedule III(b) hereto does
not conflict with the information contained in the Registration Statement, the
Time of Sale Prospectus or the Prospectus. Each such Issuer Free Writing
Prospectus, when considered together with the Time of Sale Prospectus as of the
Applicable Time of Sale, did not include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The foregoing sentence does not apply to statements in or omissions
from the Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Underwriter specifically for
use therein;

(vii) (A) (i) At the time of filing the Registration Statement and (ii) at the
time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), the Company was a “well-known seasoned
issuer” as defined in Rule 405 under the Act; and (B) at the earliest time after
the filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Act) of the Shares, the Company was not an “ineligible issuer” as defined in
Rule 405 under the Act;

(viii) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in the Registration
Statement, Time of Sale Prospectus and the Prospectus any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement, Time of Sale Prospectus and the
Prospectus; and, since the respective dates as of which information is given in
the Time of Sale Prospectus and the Prospectus, there has not been any change in
the capital stock or long-term debt of the Company or any of its subsidiaries
(except for the vesting of options or exercise of options in the ordinary
course; provided, that the exercise of such options shall not result in a change
in excess of 5% of the Company’s outstanding shares of Stock) or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the general affairs, management, consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Time of Sale Prospectus and the Prospectus;



--------------------------------------------------------------------------------

(ix) The Company and the subsidiaries of the Company set forth on Schedule II
hereto (each a “Subsidiary” and, collectively, the “Subsidiaries”) have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Time of Sale
Prospectus or such as would not have a material adverse effect on the current or
future general affairs, management, consolidated financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”); and any real
property and buildings held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries;

(x) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Time of Sale Prospectus and the Prospectus, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing (to the extent such concept exists) under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, or is subject to no material
liability or disability by reason of the failure to be so qualified in any such
jurisdiction; and each Subsidiary has been duly incorporated or organized, as
the case may be, and is validly existing as a corporation, partnership or
limited liability company, as the case may be, in good standing (to the extent
such concept exists) under the laws of its jurisdiction of incorporation or
organization, as the case may be;

(xi) The Company has an authorized capitalization as set forth in the Time of
Sale Prospectus and the Prospectus, and all of the issued shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and non-assessable and conform to the description of the Stock contained in
the Time of Sale Prospectus and the Prospectus; and all of the issued shares of
capital stock of each Subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims (except as
disclosed in the Company’s Current Report on Form 8-K, filed on August 22, 2006,
with respect to the Credit Agreement, dated as of August 22, 2006, among the
Company, as Borrower, the several lenders from time to time parties thereto, and
Bank of America, N.A., as Administrative Agent);

(xii) The unissued Shares to be issued by the Company to certain of the Selling
Stockholders upon the exercise of their respective stock options and sold by the
Selling Stockholders to the Underwriter hereunder prior to the applicable Time
of Delivery pursuant to the terms of each such Selling Stockholder’s applicable
Option Exercise Notice (as defined in Section 1(b)(viii) hereof),



--------------------------------------------------------------------------------

hereinafter referred to as the “Stockholder Option Shares,” have been duly and
validly authorized and, when issued and delivered against payment therefor, will
be duly and validly issued and fully paid and non-assessable and will conform to
the description of the Stock contained in the Time of Sale Prospectus and the
Prospectus;

(xiii) The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject, (ii) the provisions of the Certificate of
Incorporation or By-laws of the Company or (iii) any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its Subsidiaries or any of their properties except,
in the case of clauses (i) and (iii), for such breaches, violations or defaults
that would not result in a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Shares or
the consummation by the Company of the transactions contemplated by this
Agreement, except the registration under the Act of the Shares and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities (including insurance securities) or Blue Sky
laws in connection with the purchase and distribution of the Shares by the
Underwriter;

(xiv) Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation or By-laws or in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound;

(xv) The statements set forth in the Time of Sale Prospectus and the Prospectus
under the caption “Description of Common Stock”, insofar as they purport to
constitute a summary of the terms of the Stock, and under the caption “Important
United States Federal Tax Considerations For Non-United States Holders”, and
under the caption “Underwriting”, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate, complete
and fair in all material respects;

(xvi) Other than as set forth in the Time of Sale Prospectus and the Prospectus,
there are no legal or governmental proceedings pending to which the Company or
any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is the subject which could be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect; and, to the
knowledge of the Company, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;



--------------------------------------------------------------------------------

(xvii) The Company and its Subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business now operated by them,
except where the failure to possess such Governmental Licenses would not have a
Material Adverse Effect; the Company and its Subsidiaries are in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect; all of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not have a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses;

(xviii) The Company and its Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are customary in the businesses in which they are engaged, except where the
failure to be so insured would not have a Material Adverse Effect, and neither
the Company nor any of its Subsidiaries has any reason to believe that any of
them will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect;

(xix) The Company and its Subsidiaries own, possess, have other rights to use or
can acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, except where the failure to own, possess or have
other rights to use, or be able to acquire, such Intellectual Property would not
have a Material Adverse Effect; neither the Company nor any of its Subsidiaries
has received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its Subsidiaries
therein, which infringement, conflict, invalidity or inadequacy, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect;

(xx) The Company is not and, after giving effect to the offering and sale of the
Shares, will not be an “investment company”, as such term is defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”);



--------------------------------------------------------------------------------

(xxi) Neither the Company nor any of its affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes;

(xxii) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of consolidated financial statements in conformity with United
States generally accepted accounting principles and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;

(xxiii) The Company has established and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) and 15d-15(e) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); such disclosure controls
and procedures are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities and are effective to perform the functions for which they were
established;

(xxiv) There has been no change in the Company’s internal control over financial
reporting since June 30, 2006 that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting; and, since December 31, 2005, the audit committee of the board of
directors of the Company has been advised by the Company of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting;

(xxv) The consolidated financial statements, together with related schedules and
notes, included in the Registration Statement, Time of Sale Prospectus and the
Prospectus (and any amendment or supplement thereto) present fairly in all
material respects the financial position, results of operations and changes in
financial position of the Company and its consolidated subsidiaries at the
respective dates or for the respective periods to which they apply; such
statements and related schedules and notes have been prepared in accordance with
United States generally accepted accounting principles consistently applied
throughout the periods involved, except as disclosed therein; and the other
financial and statistical information and data of the Company set forth in the
Registration Statement, Time of Sale Prospectus and the Prospectus



--------------------------------------------------------------------------------

(and any amendment or supplement thereto) present fairly, in all material
respects, the information stated therein and have been derived from the books
and records of the Company, and such other financial information and data have
been prepared on a basis consistent with such financial statements;

(xxvi) PricewaterhouseCoopers LLP, which has certified certain financial
statements of the Company and its subsidiaries, is an independent registered
public accounting firm with respect to the Company within the meaning of the Act
and the applicable rules and regulations thereunder adopted by the Commission
and the Public Company Accounting Oversight Board (United States);

(xxvii) Each subsidiary of the Company which is engaged in the business of
acting as a broker-dealer or an investment advisor (respectively, a
“Broker-Dealer Subsidiary” and “Investment Advisor Subsidiary”) is duly licensed
or registered as a broker-dealer or investment advisor, as the case may be, in
each jurisdiction where it is required to be so licensed or registered to
conduct its business, except where the failure to be so licensed or registered
would not have a Material Adverse Effect; each Broker-Dealer Subsidiary and each
Investment Advisor Subsidiary has all other necessary approvals of and from all
applicable regulatory authorities, including any self-regulatory organization,
to conduct its businesses, except where the failure to have such approvals would
not have a Material Adverse Effect; except as otherwise provided in the Time of
Sale Prospectus and the Prospectus, none of the Broker-Dealer Subsidiaries or
Investment Advisor Subsidiaries has received any notification from any
applicable regulatory authority to the effect that any additional approvals from
such regulatory authority are needed to be obtained by such subsidiary and have
not been obtained, in any case where it could be reasonably expected that the
Broker-Dealer Subsidiary will be unable to obtain such additional approvals and
the failure to obtain any such additional approvals would require such
Subsidiary to cease or otherwise materially limit the conduct of its business;
and each Broker-Dealer Subsidiary and each Investment Advisor Subsidiary is in
compliance with the requirements of the broker-dealer and investment advisor
laws and regulations of each jurisdiction that are applicable to such
Subsidiary, and has filed all notices, reports, documents or other information
required to be filed thereunder, with such exceptions as would not have,
individually or in the aggregate, a Material Adverse Effect; and

(xxviii) There are no contracts or documents required to be described or
referred to in the Registration Statement, the Time of Sale Prospectus or the
Prospectus or to be filed as exhibits thereto which have not been so described
and filed as required.

(b) Each of the Selling Stockholders severally represents and warrants to, and
agrees with, the Underwriter and the Company that:



--------------------------------------------------------------------------------

(i) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Selling Stockholder of this Agreement and the
Power of Attorney, the Custody Agreement and the Option Exercise Notice, if
applicable, and for the sale and delivery of the Shares to be sold by such
Selling Stockholder hereunder, have been obtained; and such Selling Stockholder
has full right, power and authority to enter into this Agreement, the Power of
Attorney, the Custody Agreement and the Option Exercise Notice, if applicable,
and to sell, assign, transfer and deliver the Shares to be sold by such Selling
Stockholder hereunder;

(ii) The sale of the Shares to be sold by such Selling Stockholder hereunder and
the compliance by such Selling Stockholder with all of the provisions of this
Agreement, the Power of Attorney, the Custody Agreement and the Option Exercise
Notice, if applicable, and the consummation by such Selling Stockholder of the
transactions herein and therein contemplated will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, any statute, indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which such Selling Stockholder is a party or
by which such Selling Stockholder is bound or to which any of the property or
assets of such Selling Stockholder is subject, nor will such action result in
any violation of the provisions of the constituent documents of such Selling
Stockholder if such Selling Stockholder is a corporation or other entity, or any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over such Selling Stockholder or the property of such
Selling Stockholder;

(iii) Such Selling Stockholder is, and immediately prior to each Time of
Delivery (as defined in Section 4 hereof) such Selling Stockholder will be,
except with respect to the registered ownership of such Shares at such times as
the Custodian is the registered owner, the sole registered and beneficial owner
of the Shares to be sold by such Selling Stockholder hereunder, free and clear
of all liens, encumbrances, equities or claims; and, upon delivery of such
Shares as directed by the Underwriter, to a nominee designated by The Depository
Trust Company (“DTC”) and payment therefor pursuant hereto, (a) DTC will be a
“protected purchaser” (as defined under Section 8-303 of the Uniform Commercial
Code of Delaware (the “Delaware UCC”)) provided that it has no “notice” of an
adverse claim within the meaning of Section 8-105 of the Delaware UCC, (b) the
Underwriter, upon the crediting of such Shares on the records of DTC to
securities accounts of the Underwriter, will acquire a security entitlement in
respect of such Shares under Section 8-501 of the Uniform Commercial Code of New
York (the “New York UCC”) and (c) no action based on an adverse claim to such
security entitlement may be asserted against the Underwriter provided that they
have no “notice” of such adverse claim within the meaning of Section 8-105 of
the New York UCC;

(iv) During the period beginning from the date hereof and continuing to and
including the date 180 days after the date of the Prospectus, not to offer,
sell,



--------------------------------------------------------------------------------

contract to sell or otherwise dispose of, except as provided hereunder, any
securities of the Company that are substantially similar to the Shares,
including but not limited to any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than pursuant to stock-based
compensation or incentive plans existing on, or upon the conversion or exchange
of convertible or exchangeable securities outstanding as of, the date of this
Agreement or as otherwise provided in the lock up agreement entered into between
such Selling Stockholder and the Underwriter), without your prior written
consent;

(v) Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares;

(vi) To the extent that any statements or omissions made in the Registration
Statement, the Time of Sale Prospectus, the Prospectus or any amendment or
supplement thereto are made in reliance upon and in conformity with written
information furnished to the Company by such Selling Stockholder expressly for
use therein, such Time of Sale Prospectus and Registration Statement did, and
the Prospectus and any further amendments or supplements to the Registration
Statement and the Prospectus, when they become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Act and the rules and regulations of the Commission
thereunder and will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading;

(vii) In order to document the Underwriter’s compliance with the reporting and
withholding provisions of the Tax Equity and Fiscal Responsibility Act of 1982
with respect to the transactions herein contemplated, such Selling Stockholder
will deliver to you prior to or at the Time of Delivery (as hereinafter defined)
a properly completed and executed United States Treasury Department Form W-9 (or
other applicable form or statement specified by Treasury Department regulations
in lieu thereof);

(viii) All of the Shares to be sold by such Selling Stockholder hereunder have
been transferred or, in the case of the Stockholder Option Shares, will be
transferred prior to the Time of Delivery of such Shares, for registration in
the name of Mellon Investor Services LLC, as Custodian (the “Custodian”) under a
Custody Agreement, in the form heretofore furnished to you (the “Custody
Agreement”), duly executed and delivered by such Selling Stockholder to the
Custodian, and such Selling Stockholder has duly executed and delivered a Power
of Attorney, in the form heretofore furnished to you (the “Power of Attorney”),
appointing the persons indicated in footnote (a) in Schedule I hereto, and each
of them, as such Selling Stockholder’s attorneys-in-fact (the
“Attorneys-in-Fact”)



--------------------------------------------------------------------------------

with authority to execute and deliver this Agreement on behalf of such Selling
Stockholder, to determine the purchase price to be paid by the Underwriter to
the Selling Stockholders as provided in Section 2 hereof, to authorize the
Custodian to instruct the transfer agent of the Company to transfer the
registered ownership of the Shares to be sold by such Selling Stockholder
hereunder and otherwise to act on behalf of such Selling Stockholder in
connection with the transactions contemplated by this Agreement and the Custody
Agreement, and if such Selling Stockholder is selling Shares hereunder pursuant
to the cashless exercise of options to purchase shares of Stock (“Stock
Options”), such Selling Stockholder has duly executed and delivered an Option
Exercise Consent Agreement in respect of such Stock Options and has (i) duly
executed and delivered, (ii) completed by Internet or (iii) completed by
telephone election method a Stockholder Secondary Offering Participation
Election Form, each in the form heretofore furnished to you, (collectively, the
“Option Exercise Notice”), providing for, among other things, the exercise of
certain of such Selling Stockholder’s Stock Options and the issuance of such
Selling Stockholder’s Stockholder Option Shares;

(ix) The Shares to be sold by such Selling Stockholder hereunder were registered
in the name of the Custodian under the Custody Agreement or, in the case of such
Selling Stockholder’s Stockholder Option Shares, will be registered prior to the
Time of Delivery of such Shares, and are (or will be, as applicable) subject to
the interests of the Underwriter hereunder; the arrangements made by such
Selling Stockholder under the Custody Agreement and the Option Exercise Notice,
if applicable, and the appointment by such Selling Stockholder of the
Attorneys-in-Fact by the Power of Attorney, are irrevocable; the obligations of
the Selling Stockholders hereunder will not be terminated by operation of law,
whether by the death or incapacity of any individual Selling Stockholder or, in
the case of an estate or trust, by the death or incapacity of any executor or
trustee or the termination of such estate or trust, or in the case of a
partnership or corporation, by the dissolution of such partnership or
corporation, or by the occurrence of any other event; if any individual Selling
Stockholder or any such executor or trustee should die or become incapacitated,
or if any such estate or trust should be terminated, or if any such partnership
or corporation should be dissolved, or if any other such event should occur,
before the delivery of the Shares hereunder, the Shares will be transferred by
or on behalf of the Selling Stockholders in accordance with the terms and
conditions of this Agreement and of the Custody Agreements; and actions taken by
the Attorneys-in-Fact pursuant to the Powers of Attorney and the Option Exercise
Notice, if applicable, will be as valid as if such death, incapacity,
termination, dissolution or other event had not occurred, regardless of whether
or not the Custodian, the Attorneys-in-Fact, the Company or any of them, shall
have received notice of such death, incapacity, termination, dissolution or
other event; and

(x) Except as provided in Schedule 1(b)(x) hereto, neither the Selling
Stockholder nor any of its affiliates directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, or



--------------------------------------------------------------------------------

has any other association with (within the meaning of Article I, Section (dd) of
the By-laws of the National Association of Securities Dealers (“NASD”), any
member firm of the NASD.

2. Subject to the terms and conditions herein set forth, (a) each of the Selling
Stockholders agrees, severally and not jointly, to sell to the Underwriter, and
the Underwriter agrees to purchase from each of the Selling Stockholders, the
Shares at a purchase price per share of $36.00.

3. Upon the authorization by you of the release of the Shares, you propose to
offer the Shares for sale upon the terms and conditions set forth in the Time of
Sale Prospectus and the Prospectus.

4. (a) The Shares to be purchased by the Underwriter hereunder, in definitive
form, and in such authorized denominations and registered in such names as the
Underwriter may request upon at least forty-eight hours’ prior notice to the
Attorneys-in-Fact for the Selling Stockholders shall be delivered by or on
behalf of the Selling Stockholders to the Underwriter, through the facilities of
DTC, for the account of the Underwriter, against payment by or on behalf of the
Underwriter of the purchase price therefor by wire transfer of Federal
(same-day) funds to the account specified by the Custodian, to the Underwriter
at least forty-eight hours in advance. The Company will cause the certificates
representing the Shares to be made available for checking and packaging at least
twenty-four hours prior to the Time of Delivery (as defined below) with respect
thereto at the office of DTC or its designated custodian (the “Designated
Office”). The time and date of such delivery and payment shall be 9:30 a.m., New
York time, on September 12, 2006, or such other time and date as the Underwriter
and the Company may agree upon in writing. Such time and date for delivery of
the Shares is herein called the “Time of Delivery”.

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross receipt for
the Shares and any additional documents requested by the Underwriter pursuant to
Section 8(l) hereof will be delivered at the offices of LeBoeuf, Lamb, Greene &
MacRae LLP, 125 W. 55th Street, New York, New York 10019 (the “Closing
Location”), and the Shares will be delivered at the Designated Office, all at
such Time of Delivery. A meeting will be held at the Closing Location at 2:00
p.m., New York City time, on the New York Business Day preceding such Time of
Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto. For the purposes of this Section 4, “New York Business Day” shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.

5. The Company agrees with the Underwriter:

(a) To prepare the Prospectus in a form approved by you and to file timely and
in the manner required such Prospectus pursuant to Rule 424(b) under the Act; to
make no further amendment or any supplement to the Registration Statement, the



--------------------------------------------------------------------------------

Prospectus or any Issuer Free Writing Prospectus which shall be disapproved by
you promptly after reasonable notice thereof; to advise the Underwriter,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement or
amendment to the Prospectus or any Issuer Free Writing Prospectus has been filed
and to furnish you with copies thereof; to advise you promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of the Time of Sale Prospectus, the
Prospectus or any free writing prospectus or of any examination pursuant to
Section 8(e) of the Act concerning the Registration Statement, of the suspension
of the qualification of the Shares for offering or sale in any jurisdiction, of
the initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement or Prospectus or for additional information; and, in the event of the
issuance of any stop order or of any order preventing or suspending the use of
the Time of Sale Prospectus, the Prospectus or any Issuer Free Writing
Prospectus or suspending any such qualification, promptly to use its reasonable
best efforts to obtain the withdrawal of such order;

(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Shares for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Shares, provided that in
connection therewith the Company shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject;

(c) (i) Prior to 3:00 p.m., New York City time, on the New York Business Day
next succeeding the date of this Agreement, on a reasonable best efforts basis,
to furnish the Underwriter with written and electronic copies of the Prospectus
in New York City in such quantities as you may reasonably request and (ii) from
time to time, to furnish the Underwriter with written and electronic copies of
the Prospectus in New York City in such quantities as you may reasonably
request, and, if the delivery of a prospectus is required at any time prior to
the expiration of nine months after the time of issue of the Prospectus in
connection with the offering or sale of the Shares and if at such time any
events shall have occurred as a result of which the Prospectus as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such period to amend or supplement the Prospectus in order to comply with
the Act, to notify you and upon your request to prepare and furnish without
charge to the Underwriter and to any dealer in securities as many written and
electronic copies as you may from time to time reasonably request of an amended
Prospectus or a supplement to the Prospectus which will correct such statement
or omission or effect such compliance, and in case the Underwriter is required
to deliver a prospectus in connection with sales of any of the Shares at any
time nine months or more after the time of issue of the Prospectus, upon your
request but at the expense of the Underwriter, to prepare and deliver to the
Underwriter as many written and electronic copies as you may request of an
amended or supplemented Prospectus complying with Section 10(a)(3) of the Act;



--------------------------------------------------------------------------------

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than eighteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158);

(e) During the period beginning from the date hereof and continuing to and
including the date 180 days after the date of the Prospectus, not to offer,
sell, contract to sell or otherwise dispose of, except as provided hereunder,
any securities of the Company that are substantially similar to the Shares,
including but not limited to any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than (x) pursuant to stock-based
compensation, incentive or benefit plans and Company employee stock purchase
plans existing on, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of, the date of this Agreement or
(y) Stock issued as consideration in acquisitions; provided, that the recipient
of such Stock issued as consideration in an acquisition becomes a party to, and
such Stock is subject to, the Second Amended and Restated Stockholders Agreement
of the Company, dated as of February 13, 2004, by and among the Company, Apollo
Investment Fund IV, L.P. and certain of the other stockholders of the Company
that are signatories thereto, as amended, (the “Stockholders Agreement”), the
Lock-up Agreement by and among the Company and certain of the other stockholders
of the Company that are signatories thereto (the “Stockholder Lock-up
Agreement”) or such other stockholders agreement of the Company containing
restrictions on the transferability of such Stock that are substantially similar
to the provisions contained in the Stockholders Agreement or the Stockholder
Lock-up Agreement), without your prior written consent;

(f) During a period of three years from the effective date of the Registration
Statement, to the extent not available via Commission’s Electronic Data,
Gathering, Analysis and Retrieval System, to furnish to you copies of all
reports or other communications (financial or other) furnished to stockholders,
and to deliver to you (i) as soon as they are available, copies of any reports
and financial statements furnished to or filed with the Commission or any
national securities exchange on which any class of securities of the Company is
listed; and (ii) such additional information concerning the business and
financial condition of the Company as you may from time to time reasonably
request (such financial statements to be on a consolidated basis to the extent
the accounts of the Company and its subsidiaries are consolidated in reports
furnished to its stockholders generally or to the Commission);

(g) Upon the reasonable request of the Underwriter, to furnish, or cause to be
furnished, to the Underwriter an electronic version of the Company’s trademarks,
servicemarks and corporate logo for use on the website, if any, operated by the
Underwriter for the purpose of facilitating the on-line offering of the Shares
(the “License”); provided, however, that the License shall be used solely for
the purpose described above, is granted without any fee and may not be assigned
or transferred;



--------------------------------------------------------------------------------

(h) With respect to any stockholders of the Company who prior to the date hereof
have not entered into a 180-day lock-up agreement directly with the Underwriter,
to not waive any restrictions on transfer in the Stockholders Agreement, other
than waivers granted in order to sell the Shares pursuant to this Agreement,
during the period ending on the 180th day after the Effective Date without the
prior written consent of the Underwriter; and

(i) Any material that the Company is required to file pursuant to Rule 433 under
the Act has been, or will be, filed with the Commission in accordance with the
requirements of the Act.

6. The Company and each of the Selling Stockholders covenant and agree with one
another and with the Underwriter that:

(a) The Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Time of Sale Prospectus, the Prospectus, any Issuer
Free Writing Prospectus and amendments and supplements thereto, including the
filing fees payable to the Commission relating to the Shares (within the time
required by Rule 456(b)(1) under the Act, if applicable), and the mailing and
delivering of copies thereof to the Underwriter and dealers; (ii) the cost of
printing or producing this Agreement, the Blue Sky Memorandum, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Shares; (iii) all expenses in
connection with the qualification of the Shares for offering and sale under
state securities laws as provided in Section 6(b) hereof, including the
reasonable fees and disbursements of counsel for the Underwriter in connection
with such qualification and in connection with the Blue Sky survey; (iv) the
filing fees incident to, and the fees and disbursements of counsel for the
Underwriter in connection with, securing any required review by the NASD of the
terms of the sale of the Shares; (v) the cost of preparing stock certificates;
(vi) the cost and charges of any transfer agent or registrar and (vii) all other
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section;

(b) Each Selling Stockholder will pay or cause to be paid all costs and expenses
incident to the performance of such Selling Stockholder’s obligations hereunder
which are not otherwise specifically provided for in this Section, including
(i) any fees and expenses of counsel for such Selling Stockholder, (ii) such
Selling Stockholder’s pro rata share of the fees and expenses of the
Attorneys-in-Fact and the Custodian, and (iii) all expenses and taxes incident
to the sale and delivery of the Shares to be sold by such Selling Stockholder to
the Underwriter hereunder. In connection with clause (iii) of the preceding
sentence, the Underwriter agrees to pay New York State stock transfer tax, and
each Selling Stockholder agrees to reimburse the Underwriter for associated
carrying



--------------------------------------------------------------------------------

costs if such tax payment is not rebated on the day of payment and for any
portion of such tax payment not rebated. It is understood that, except as
provided in this Section, and Sections 9 and 12 hereof, the Underwriter will pay
all of their own costs and expenses, including the fees of their counsel, stock
transfer taxes on resale of any of the Shares by them, and any advertising
expenses connected with any offers they may make; and

7. Each of the Company and each Selling Stockholder represents and agrees that,
unless it obtains the prior consent of the Underwriter, and the Underwriter
represents and agrees that, unless it obtains the prior consent of the Company,
it has not made and will not make any offer relating to the Shares that would
constitute a “free writing prospectus,” as defined in Rule 405 under the Act.
Any such free writing prospectus consented to by the Company and the Underwriter
is hereinafter referred to as a “Permitted Free Writing Prospectus;” each
“Permitted Free Writing Prospectus” is listed on Schedules III(a) and III(b)
hereto. Each of the Company and each Selling Stockholder represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433.

8. The obligations of the Underwriter hereunder, as to the Shares to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company and of the Selling Stockholders herein are, at and as of such Time
of Delivery, true and correct, the condition that the Company and the Selling
Stockholders shall have performed all of its and their obligations hereunder
theretofore to be performed, and the following additional conditions:

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) within the applicable time period prescribed for such filing by the rules
and regulations under the Act and in accordance with Section 5(a) hereof; no
stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission; and all requests for
additional information on the part of the Commission shall have been complied
with to your reasonable satisfaction;

(b) LeBoeuf, Lamb, Greene & MacRae LLP, counsel for the Underwriter, shall have
furnished to you such written opinion or opinions (a draft of each such opinion
is attached as Exhibit B hereto), dated such Time of Delivery, in a form or
forms acceptable to you, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

(c) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company, shall
have furnished to you their written opinions, dated such Time of Delivery, in
form and substance satisfactory to you, to the effect set forth in Exhibits C-1
and C-2 hereto and a written letter, dated such Time of Delivery, in form and
substance satisfactory to you, to the effect set forth in Exhibit C-3 hereto;

(d) Douglas W. Hammond, Executive Vice President and General Counsel of the
Company, shall have furnished to you his written opinion, dated such Time of
Delivery, in form and substance satisfactory to you, to the effect set forth in
Exhibit D hereto;



--------------------------------------------------------------------------------

(e) Morrison & Foerster LLP, counsel for the Selling Stockholders, shall have
furnished to you their written opinion with respect to the Selling Stockholders,
dated such Time of Delivery, in form and substance satisfactory to you, to the
effect set forth in Exhibit E hereto;

(f) On the date of the Prospectus at a time prior to the execution of this
Agreement, at 9:30 a.m., New York City time, on the effective date of any
post-effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and also at each Time of Delivery, PricewaterhouseCoopers
LLP shall have furnished to you a letter or letters, dated the respective dates
of delivery thereof, in form and substance satisfactory to you, to the effect
set forth in Annex I hereto (the executed copy of the letter delivered prior to
the execution of this Agreement is attached as Annex I(a) hereto and a draft of
the form of letter to be delivered on the effective date of any post-effective
amendment to the Registration Statement and as of each Time of Delivery is
attached as Annex I(b) hereto);

(g) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the Time
of Sale Prospectus and the Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Time of Sale
Prospectus and the Prospectus, and (ii) since the respective dates as of which
information is given in the Time of Sale Prospectus and the Prospectus there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Time of Sale
Prospectus and the Prospectus, the effect of which, in any such case described
in clause (i) or (ii), is in the judgment of the Underwriter so material and
adverse as to make it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares being delivered at such Time of Delivery
on the terms and in the manner contemplated in the Time of Sale Prospectus and
the Prospectus;

(h) On or after the date hereof (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities, if any, by any “nationally
recognized statistical rating organization”, as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating, if any, of any of the
Company’s debt securities;

(i) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the



--------------------------------------------------------------------------------

Company’s securities on the New York Stock Exchange; (iii) a general moratorium
on commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in the judgment of the Underwriter makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares
being delivered at such Time of Delivery on the terms and in the manner
contemplated in the Time of Sale Prospectus and the Prospectus;

(j) The Company has obtained and delivered to the Underwriter executed copies of
an agreement from each of the Company’s officers and directors substantially to
the effect set forth in Subsection 1(b)(iv) hereof with respect to such officer
or director, in form and substance satisfactory to you;

(k) The Company shall have complied with the provisions of Section 5(c) hereof
with respect to the furnishing of prospectuses on the New York Business Day next
succeeding the date of this Agreement;

(l) The Company and the Selling Stockholders shall have furnished or caused to
be furnished to you at such Time of Delivery certificates of officers of the
Company and of the Selling Stockholders, respectively, satisfactory to you as to
the accuracy of the representations and warranties of the Company and the
Selling Stockholders, respectively, herein at and as of such Time of Delivery,
as to the performance by the Company and the Selling Stockholders of all of
their respective obligations hereunder to be performed at or prior to such Time
of Delivery, and as to such other matters as you may reasonably request, and the
Company shall have furnished or caused to be furnished certificates as to the
matters set forth in subsections (a) and (g) of this Section.

9. (a) The Company will indemnify and hold harmless the Underwriter against any
losses, claims, damages or liabilities, to which the Underwriter may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Time of Sale Prospectus, the Prospectus, any Issuer
Free Writing Prospectus or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and will reimburse the Underwriter for any legal or other
expenses reasonably incurred by the Underwriter in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Time of Sale Prospectus, the Prospectus,
any Issuer Free Writing Prospectus or any such amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by the Underwriter expressly for use therein.



--------------------------------------------------------------------------------

(b) Each of the Selling Stockholders, severally and not jointly, will indemnify
and hold harmless the Underwriter against any losses, claims, damages or
liabilities, joint or several, to which the Underwriter may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Time of Sale Prospectus, the Prospectus, any Issuer
Free Writing Prospectus, or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, the Time of Sale Prospectus, the Prospectus,
any Issuer Free Writing Prospectus or any such amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by such Selling Stockholder expressly for use therein; and will
reimburse the Underwriter for any legal or other expenses reasonably incurred by
the Underwriter in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that such Selling
Stockholder shall not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any the Registration Statement, the Time of Sale Prospectus, the Prospectus, any
Issuer Free Writing Prospectus or any such amendment or supplement in reliance
upon and in conformity with written information furnished to the Company by the
Underwriter expressly for use therein.

(c) The Underwriter will indemnify and hold harmless the Company and each
Selling Stockholder against any losses, claims, damages or liabilities to which
the Company or such Selling Stockholder may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Time of Sale Prospectus,
the Prospectus, any Issuer Free Writing Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Time of Sale
Prospectus, the Prospectus, any Issuer Free Writing Prospectus or any such
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by the Underwriter expressly for use
therein; and will reimburse the Company and each Selling Stockholder for any
legal or other expenses reasonably incurred by the Company or such Selling
Stockholder in connection with investigating or defending any such action or
claim as such expenses are incurred.

(d) Promptly after receipt by an indemnified party under subsection (a), (b), or
(c) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but



--------------------------------------------------------------------------------

the omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party otherwise than under such
subsection. In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with a single counsel (in addition to
local counsel) satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(e) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Selling Stockholders on the one hand and the Underwriter
on the other from the offering of the Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (d) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Selling Stockholders on the one hand and the
Underwriter on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Selling Stockholders on the one hand
and the Underwriter on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company and the Selling Stockholders bear to the total underwriting
discounts and commissions received by the Underwriter, in each case as set forth
in the table on the cover page of the Prospectus. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Selling
Stockholders on the one hand or the Underwriter on the other and the



--------------------------------------------------------------------------------

parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company, each of the Selling
Stockholders and the Underwriter agree that it would not be just and equitable
if contributions pursuant to this subsection (e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (e). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (e), the Underwriter shall not be required to contribute any amount
in excess of the amount by which the total price at which the Shares
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages which the Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

(f) The obligations of the Company and the Selling Stockholders under this
Section 9 shall be in addition to any liability which the Company and the
respective Selling Stockholders may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls (within the
meaning of Section 15 of the Act) the Underwriter, or any of the respective
partners, directors, officers and employees of the Underwriter or any such
controlling person; and the obligations of the Underwriter under this Section 8
shall be in addition to any liability which the Underwriter may otherwise have
and shall extend, upon the same terms and conditions, to each officer and
director of the Company (including any person who, with his or her consent, is
named in the Registration Statement as about to become a director of the
Company) and to each person, if any, who controls the Company or any Selling
Stockholder within the meaning of the Act.

10. The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Selling Stockholders and the Underwriter,
as set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
the investigation (or any statement as to the results thereof) made by or on
behalf of Underwriter or any controlling person of the Underwriter, or the
Company, or any of the Selling Stockholders, or any officer or director or
controlling person of the Company, or any controlling person of any Selling
Stockholder, and shall survive delivery of and payment for the Shares.

11. If for any reason any Shares are not delivered by or on behalf of the
Selling Stockholders as provided herein, the Selling Stockholders pro rata
(based on the number of Shares to be sold by such Selling Stockholder hereunder)
will reimburse the Underwriter for all out-of-pocket expenses including fees and
disbursements of counsel, reasonably incurred by the Underwriter in making
preparations for the purchase, sale and delivery of the Shares not so delivered,
but the Selling Stockholders shall then be under no further liability to the
Underwriter in respect of the Shares not so delivered except as provided in
Sections 6 and 9 hereof.



--------------------------------------------------------------------------------

12. In all dealings with any Selling Stockholder hereunder, you and the Company
shall be entitled to act and rely upon any statement, request, notice or
agreement on behalf of such Selling Stockholder made or given by any or all of
the Attorneys-in-Fact for such Selling Stockholder.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Underwriter, shall be delivered or sent by mail, telex or
facsimile transmission to UBS Securities LLC, 299 Park Avenue, New York, New
York 10171, Attention: Equity Capital Markets Department (with a copy to the
Legal Department); if to any Selling Stockholder shall be delivered or sent by
mail, telex or facsimile transmission to counsel for such Selling Stockholder at
its address set forth in Schedule I hereto; and if to the Company shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Company set forth in the Registration Statement, Attention: General Counsel;
provided, however, that any notice to the Underwriter pursuant to Section 9(d)
hereof shall be delivered or sent by mail, telex or facsimile transmission to
the Underwriter at its address set forth in the Underwriter’s Questionnaire or
telex constituting such Questionnaire, which address will be supplied to the
Company or the Selling Stockholders by you on request. Any such statements,
requests, notices or agreements shall take effect upon receipt thereof.

13. This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriter, the Company and the Selling Stockholders and, to the extent
provided in Sections 9 and 10 hereof, the officers and directors of the Company
and each person who controls (within the meaning of Section 15 of the Act) the
Company, any Selling Stockholder, the Underwriter, or any of the respective
partners, directors, officers, employees and agents of the Underwriter or any
such controlling person of the Underwriter, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Shares from the Underwriter shall be deemed a successor or assign by
reason merely of such purchase.

14. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

15. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

16. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

17. The Company and the Selling Stockholders are authorized, subject to
applicable law, to disclose any and all aspects of this potential transaction
that are necessary to support any U.S. federal income tax benefits expected to
be claimed with respect to such transaction, and all materials of any kind
(including tax opinions and other tax analyses) related to those benefits,
without the Underwriter imposing any limitation of any kind.



--------------------------------------------------------------------------------

18. The Company and each of the Selling Stockholders acknowledge and agree that,
in connection with the purchase and sale of the Shares pursuant to this
Agreement, (i) the purchase and sale of the Shares pursuant to this Agreement,
including the determination of the public offering price of the Shares and any
related discounts and commissions, is an arm’s length commercial transaction
between the Company and the Selling Stockholders, on the one hand, and the
Underwriter, on the other hand, (ii) and in connection with the process leading
to such transaction, the Underwriter is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, any Selling
Stockholder, or their respective stockholders, creditors, employees or any other
party, (iii) the Underwriter has not assumed and will not assume an advisory or
fiduciary responsibility in favor of the Company or any Selling Stockholder with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Underwriter has advised or is currently advising
the Company or any Selling Stockholder on other matters) and the Underwriter has
no obligation to the Company or any Selling Stockholder with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement, (iv) the Underwriter and its respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company or any Selling Stockholder, and (v) the Underwriter has not provided
any legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and each Selling Stockholder has consulted
its own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

If the foregoing is in accordance with your understanding, please sign and
return to us eight counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Underwriter, the Company and each of the Selling Stockholders.



--------------------------------------------------------------------------------

Any person executing and delivering this Agreement as Attorney-in-Fact for a
Selling Stockholder represents by so doing that he has been duly appointed as
Attorney-in-Fact by such Selling Stockholder pursuant to a validly existing and
binding Power-of-Attorney which authorizes such Attorney-in-Fact to take such
action.

 

Very truly yours, National Financial Partners Corp. By:  

/s/ MARK S. BIDERMAN

Name:   Mark C. Biderman Title:   Executive Vice President and Chief Financial
Officer The Selling Stockholders named in Schedule I to this Agreement By:  

/s/ MARK S. BIDERMAN

Name:   Mark C. Biderman Title:   Executive Vice President and Chief Financial
Officer   As Attorney-in-Fact acting on behalf of each of the Selling
Stockholders named in Schedule I to this Agreement.



--------------------------------------------------------------------------------

Accepted as of the date hereof UBS Securities LLC By:  

/s/ MATTHEW MALLOY

Name:   Matthew Malloy   Authorized signatory By:  

/s/ ALEJANDRO PRZYGODA

Name:   Alejandro Przygoda   Authorized signatory



--------------------------------------------------------------------------------

SCHEDULE I

 

       

Total Number of

Shares to Be Sold

Jack W. Abel

     1,140

Adriane M. DiMeo Trust

     2,185

Gary Ambrose

     2,050

Andrew M. Denis & Valerie A. Denis Living Trust U/A/D 6/18/97,
Andrew M. & Valerie A. Denis, Trustees

     1,116

Patricia L. Arnone

     5,000

Robert C. Arnone

     5,000

Robert J. Arnone

     15,000

Robert J. Arnone & Patricia Arnone & Patricia Trish Arnone Trustees of the Trust
FBO Arnone Children DTD September 5, 2001

     20,000

David P. Babinski

     2,069

Bakumba Partners LP

     1,818

Barbara A. Levine Revocable Trust

     2,000

Timothy R. Bell

     3,400

Bellajule Partners, LP

     6,877

Michael A. Book

     9,875

Joseph W. Bowie

     3,350

Donald G. Breazeale

     433

Richard W. Brown

     888

Allen L. Cairns

     624

W. Todd Carlisle

     1,134

Richard J. Carney

     1,504

Caron Partners, LP

     14,580

David J. Carroll

     16,901

Gregory F. Carroll

     5,986

Thomas J. Carstens

     3,147

John F. Carter

     162

Charles B. Gilbert 2004 Revocable Trust

     1,313

Jon C. Christie

     3,882

Ann & Larry Cohen

     2,500

Stuart I. Cohen

     6,666

J. Forrest Collier

     567

Community Funds, Inc.

     3,250

Stephen A. Cooper

     25,073

William P. Corry

     11,666

Joseph R. Crea

     19,484

Robert L. Cummings

     3,125

Charles Cunningham

     1,609

Karen Cunningham

     1,609

Custom Benefit Services Houston Inc. 401(k) Plan FBO Michael G. Pettey

     1,407

Robert E. Czerwinski

     2,668

G. Thomas Damasco

     2,784

Leslie Davidson

     1,277

Norman A. Dawidowicz

     2,050

Andrew J. DeGroat

     4,705

Robert G. DiMeo

     8,778

Dale B. Dir

     2,676

Gary Droz

     6,000

Joseph M. Duckett

     2,838

Keith D. Duke

     567

Ernesto Duran Cancel

     5,165



--------------------------------------------------------------------------------

         

Eastman Family Trust, Earl R. Eastman & Kimberly Eastman, Trustees

   40,000

Susan Evans

   370

Thomas J. Fanning

   12,857

Jolee J. Farro

   19,484

FHC Partnership

   6,521

FJC

   2,050

Louis Finkelstein

   1,746

Marc & Beth Firestone

   2,400

Douglas C. Foreman

   359

Stephen F. Foreman

   359

David W. Freeley

   16,901

Bruce E. Fyfe & Wanda Fyfe, Tenants By The Entirety

   4,482

Patrick J. Gallagher

   5,183

Matthew A. Ganovsky

   16,231

Stephanie M. Gardner

   343

Scott A. Geiger

   486

Steven D. Gettis

   2,531

Morris Glickman

   975

GMRNFP Investment LLC

   9,610

Mark S. Goodman

   76,092

Michael W. Goodman

   6,981

Richard B. Goodman

   140

William S. Goodman

   6,981

Gloria F. Gottlieb

   16,033

Gottlieb GST Trust I U/I/D 7/15/99

   19,090

Gottlieb GST Trust II U/I/D 7/15/99

   19,090

James L. Gould

   978

James L. Gould IRA

   3,028

Diana Greenberg-Hudson

   4,846

Stephanie M. Gardner, Custodian for Gabriel M. Greenwell

   150

John J. Griffith, Jr.

   262

G. R. Gross, CPA, P.A.

   13,800

Todd Hamerlinck

   2,678

Paul M. Harrington

   1,336

Edward F. Harris & Gail L. Harris, Joint Tenants

   1,357

Richard Todd Heffern

   6,139

Herbert C. Smith, Trustee of the Herbert C. Smith Profit Sharing Plan & Trust

   358

Lawrence T. Herrig

   32,689

George W. Hester

   367

Gilliam S. Hicks

   56

Stephen E. Hill

   11,250

Mark J. Hinkle

   2,141

Brian R. Hirsch

   856

Elizabeth Hirsch

   856

Bruce E. Hlavacek

   5,676



--------------------------------------------------------------------------------

         

Elizabeth Hoffman

   2,000

Mark Holland

   2,750

Stephanie M. Gardner, Custodian for Kaytlynn M. Horner

   150

Stephanie M. Gardner, Custodian for Michael G. Horner

   150

Horowitz Family Trust DTD 2/19/86 with Restatements Dated 5/21/2003

   69,580

Horowitz Grandchildren Trust Created on November 30, 1999, Greg Yaris, Trustee

   16,000

Michael Aaron Horowitz

   4,000

Samuel Louis Horowitz

   4,000

N. Douglas Hostetler

   6,664

Infinity Trust, Harry M. McCabe, Trustee

   672

Insurance Services Management, LLC

   40,553

John Irvin

   4,692

Jerome T. Butwin Revocable Trust

   14,553

Jewish Community Foundation of the Jewish Federation Council of Greater Los
Angeles

   32,000

Joel R. Baker Revocable Trust

   9,865

John Thomas Kraemer Trustee of the John Thomas Kraemer & Cim Shami Kraemer
Revocable Intervivos Trust 1993

   8,897

Marc Jones

   25,540

Jordon R. Katz Revocable Trust DTD November 20, 2000

   6,543

Joseph D. Kelly

   6,800

Suzanne G. Kelly

   6,800

William A. Kientz, III

   433

Kevin Scott Kirby

   16,231

Christopher C. Knoche

   709

Howard M. Koff

   40,000

Steven I. Kolinsky

   11,250

William J. Kring

   2,288

Steven H. Kronethal

   3,437

Richard R. Kruse

   2,700

L. H. Blum, CPA PA

   13,800

Michael J. Lancaster

   1,587

Gregory K. Large

   10,225

Peter Lefkowitz

   3,820

Steven H. Lewis

   168

Michael S. Liebowitz

   37,402

Milton Liss

   2,668

Anthony P. Locascio & Jeanie P. Locascio

   3,000

Howard M. Lorber

   63,787

Larry E. Lucco

   5,580

Michael E. Martin

   12,000

Thomas B. Martin IRA

   3,124



--------------------------------------------------------------------------------

         

Linda D. McCabe

   780

James McGilvray

   1,925

Tracey McGilvray

   4,126

Sean Todd McNealy

   16,232

Alan L. Meltzer

   39,862

Marvin Meyer

   7,432

Michael Zanders Trust

   223

Michael R. Juffa Trust

   4,799

Gerald L. Middel

   752

Joel Miller

   5,556

Rodney K. Miller

   307

Robert Mitchell

   1,612

George Mosse

   1,506

Jonathan R. Mosse

   3,322

John T. Mulheran

   5,194

Robert E. Muzikowski

   1,687

Ronald H. Nakamoto

   10,663

Marty L. Nanne

   4,013

Bryan Ohm

   3,712

Opportunity Systems, Inc.

   1,610

Michael O’Riordan

   3,317

Michelle L. Ortiz & Sandra L. Ortiz

   1,200

Robert Ortiz & Sandra Ortiz

   1,800

P. Miller Inc.

   13,800

Elaine M. Paris

   1,000

Richard L. Pearlstone

   2,727

Michael G. Pettey

   800

Mark G. Pollock

   9,911

M. K. Powers CPA PA

   700

Lucas Prewett & Agnes J. Prewett, Tenants By The Entirety

   1,612

Mike A. Priestley

   4,647

Rachlin Cohen & Holtz LLP

   15,042

Sam Radin

   6,078

Gerald L. & Kimberly C. Rappold

   461

Lawrence F. Riegner

   9,700

John Daniel Rigby

   8,593

Estate of John L. Robinson, Jr.

   4,699

John Ross

   286

Ferdinand Ruano-Arroyo

   1,739

Michael G. Rudelson

   19,280

Estate of John L. Sachs

   8,456

Scott M. Sakata

   10,764

Christopher R. Sampers

   300

San Diego Pine Cone, Ltd.

   6,000

Harold Sanes

   1,818

Christopher P. Scalese

   2,069

Glenda J. Schmidt

   6,672



--------------------------------------------------------------------------------

         

Paul Schnell

   13,200

Frank G. Schwartz

   1,692

Stephen Scott

   271

Charles Severs

   2,026

Arthur D. Shankman

   23,259

Judy Siegel

   243

Howard Silverman

   5,250

SMG Class of Interests of Clearwater Consulting Concepts, LLLP

   72,640

Betty Anne Smith

   5,000

Mindy Sontag

   13,422

Michael Sosner

   4,363

Jacqueline Stirling

   1,716

Sun Equity Company LLC

   752

Sym Financial Corporation

   752

Thomas L. Taylor

   1,716

Tessler Family Charitable Trust

   6,500

Fern Kaye Tessler

   6,500

James W. Thiele

   2,000

John J. Tillger

   4,705

Rick Van Benschoten

   11,325

Cyrus Walker

   12,437

William J. Weiss, III

   3,587

Carrie S. Winsten

   1,247

Lesley Winston & Rosalind Gettis, Tenants By The Entirety

   2,171

Robert L. Winter

   2,166

Kenneth Wirth

   3,437

Bernard R. Wolfe

   3,185

Bill S. Wolfkiel

   3,428

Richard D. Worrell

   1,408

Gary L. Wright

   14,716

Bonnie L. Zagula

   448

Mathew E. Zagula & Stephanie Zagula, Joint Tenants

   897

--------------------------------------------------------------------------------

These Selling Stockholders are represented by Morrison & Foerster LLP and have
appointed Jessica M. Bibliowicz, Mark C. Biderman and Douglas W. Hammond, and
each of them, as the Attorneys-in-Fact for such Selling Stockholders.



--------------------------------------------------------------------------------

SCHEDULE II

List of Subsidiaries (as defined in Section 1(a)(v))

NFP Insurance Services, Inc.

NFP Securities, Inc.

Massachusetts Business Association, L.L.C.



--------------------------------------------------------------------------------

SCHEDULE III(a)

None



--------------------------------------------------------------------------------

SCHEDULE III(b)

None



--------------------------------------------------------------------------------

Exhibit B

[Opinion of LeBoeuf, Lamb, Greene & MacRae LLP]



--------------------------------------------------------------------------------

Exhibit C-1

[Opinion of Skadden, Arps, Slate, Meagher & Flom LLP]

 

C-1



--------------------------------------------------------------------------------

Exhibit C-2

[Tax Opinion of Skadden, Arps, Slate, Meagher & Flom LLP]

 

C-2



--------------------------------------------------------------------------------

Exhibit C-3

[Negative Assurance Letter of Skadden, Arps, Slate, Meagher & Flom LLP]

 

C-3



--------------------------------------------------------------------------------

Exhibit D

[Opinion of Douglas W. Hammond]

 

D-1



--------------------------------------------------------------------------------

Exhibit E

[Opinion of Morrison & Foerster LLP]

 

E-1



--------------------------------------------------------------------------------

ANNEX I

 



--------------------------------------------------------------------------------

ANNEX I(a)

Comfort Letter



--------------------------------------------------------------------------------

ANNEX I(b)

Draft of Bring-Down Comfort Letter